Citation Nr: 1726451	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  07-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating for the residuals of a traumatic brain injury (TBI) in excess of 10 percent prior to January 23, 2009 and a rating in excess of 70 percent on and after January 23, 2009.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1988 to September 1998.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the August 2008 rating decision, the RO granted service connection for vascular and migraine headaches as the residuals of a head injury and assigned a 10 percent rating, effective November 15, 2005.

In a November 2009 rating decision, the RO recharacterized the disability on appeal as the residuals of a TBI, to include vascular and migraine headaches, and increased the rating to 70 percent, effective January 23, 2009.  As this rating does not provide the maximum benefits available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In a December 2011 rating decision, the VA Appeals Management Center (AMC) granted a separate 50 percent rating for headaches, effective November 15, 2005.  For this reason, headaches are no longer included in the Veteran's disability rating for the residuals of a TBI. 

This issue was previously remanded by the Board in March 2010, February 2012, January 2013, and July 2013 for further development.

The Board denied this claim in a January 2014 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed to vacate the Board's decision and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in August 2014.

This issue was previously remanded by the Board in October 2014, June 2015, and June 2016 for further development.  It has been returned to the Board for further review.  


FINDINGS OF FACT

1.  From November 15, 2005 to January 23, 2009, the Veteran's residuals of a TBI were manifested by objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment, but not objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment, severely impaired judgment, consistent disorientation to two or more of the four aspects of orientation, severely decreased motor activity due to apraxia, severely impaired visual spatial orientation, complete inability to communicate by or comprehend spoken and/or written language, or a persistently altered state of consciousness, or emotional/behavioral or physical residuals other than those for which service connection has already been separately granted.

2.  On and after January 23, 2009, the Veteran's residuals of a TBI were not manifested by objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment, severely impaired judgment, consistent disorientation to two or more of the four aspects of orientation, severely decreased motor activity due to apraxia, severely impaired visual spatial orientation, complete inability to communicate by or comprehend spoken and/or written language, or a persistently altered state of consciousness, or emotional/behavioral or physical residuals other than those for which service connection has already been separately granted.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, from November 15, 2005 to January 22, 2009, the criteria for a disability rating of 70 percent, but no higher, for the residuals of a TBI were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8045 (2016).

2.  On and after January 23, 2009, the criteria for a disability rating in excess of 70 percent for the residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.124a, Diagnostic Code 8045.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his residuals of a TBI warrant higher ratings than those currently assigned.  They are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045 for residuals of a TBI, with a 10 percent rating from November 15, 2005 to January 22, 2009 and a 70 percent rating on and after January 23, 2009.  The TBI occurred in May 1990, during the Veteran's active duty service.

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Id.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.   Id.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, VA is to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id.

The first facet is memory, attention, concentration, and executive functions and is evaluated as follows: 0 for no complaints of impairment; 1 for a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; 2 for objective evidence on testing of mild impairment resulting in mild functional impairment; 3 for objective evidence on testing of moderate impairment resulting in moderate functional impairment; and total for objective evidence on testing of severe impairment resulting in severe functional impairment.  Id.  

The second facet is judgment and is evaluated as follows: 0 for normal judgment; 1 for mildly impaired judgment (for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision); 2 for moderately impaired judgment (for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, but having little difficulty with simple decisions); 3 for moderately severely impaired judgment (for even routine and familiar decisions, occasionally  unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision); and total for severely impaired judgment (for even routine and familiar decisions, usually  unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, such as being unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities).  Id.  

The third facet is social interaction and is evaluated as follows: 0 for routinely appropriate social interaction; 1 for occasionally inappropriate social interaction; 2 for frequently inappropriate social interaction; and 3 for social interaction that is inappropriate most or all of the time.  Id.  

The fourth facet is orientation and is evaluated as follows: 0 if always oriented to person, time, place, and situation; 1 if occasionally disoriented to one of those four aspects; 2 if occasionally disoriented to two of those four aspects or often disoriented to one of them; 3 if often disoriented to two or more of them; and total if consistently disoriented to two or more of them.  Id.  

The fifth facet is motor activity (with intact motor and sensory system) and is evaluated as follows: 0 for normal motor activity; 1 for motor activity that is normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities despite normal motor function); 2 for motor activity that is mildly decreased or with moderate slowing due to apraxia; 3 for motor activity that is moderately decreased due to apraxia; and total for motor activity that is severely decreased due to apraxia.  Id.  

The sixth facet is visual spatial orientation and is evaluated as follows: 0 for normal visual spatial orientation; 1 if mildly impaired (occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, but is able to use assistive devices such as GPS); 2 if moderately impaired (usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance, and has difficulty using assistive devices such as GPS); 3 if moderately severely impaired (gets lost even in familiar surroundings and is unable to use assistive devices such as GPS); and total if severely impaired (may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment).  Id.  

The seventh facet is subjective symptoms and is evaluated as follows: 0 for subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family, or other close relationships (such as mild or occasionally headaches or mild anxiety); 1 for three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships (such as intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light); and 2 for three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships (such as marked fatigability, blurred or double vision, or headaches requiring rest periods during most days).  Id.  

The eighth facet is neurobehavioral effects and is evaluated as follows: 0 for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction (such as irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability); 1 for one or more neurobehavioral effects that occasionally interfere with workplace interaction or social interaction but do not preclude them; 2 for one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them; and 3 for one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  Id.  

The ninth facet is communication and is evaluated as follows: 0 for ability to communicate by spoken and written language and to comprehend spoken and written language; 1 for occasional impairment of comprehension or expression of spoken or written language, but with the ability to communicate complex ideas; 2 for inability to communicate by or comprehend spoken and/or written language more than occasionally but less than half of the time, but generally with the ability to communicate complex ideas; 3 for inability to communicate by or comprehend spoken and/or written language at least half of the time but not all of the time, but with the ability to communicate basic needs and maybe with reliance on gestures or other alternative modes of communication; and total for complete inability to communicate by or comprehend spoken and/or written language, with the inability to communicate basic needs.  Id.  

The tenth facet is consciousness and warrants a total rating if there is a persistently altered state of consciousness, such as a vegetative state, minimally responsive state, or coma.  As stated above, there is no lesser rating for impairment of consciousness.  Id.

Diagnostic Code 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  Id.

Although the Veteran is service connected for TBI residuals from November 15, 2005, the disability on appeal was first characterized as such in a November 2009 rating decision which used the current rating criteria.  For that reason, Note (5) does not apply to the Veteran's case.  

The Veteran has been granted separate ratings for the following physical residuals of his TBI: headaches, sleep apnea, hypothyroidism with multi-nodular goiters, neurogenic bladder including voiding dysfunction, and erectile dysfunction.  The Veteran has also been granted special monthly compensation for loss of use of a creative organ based on his erectile dysfunction.  Because the Veteran has not appealed any of those separate ratings, the evaluation of those residuals is not currently before the Board.  

The Veteran is currently separately service connected for emotional/behavioral dysfunction in the form of a panic disorder with agoraphobia and physical dysfunction in the form of spondylosis and spondylolisthesis, retropatellar syndrome of the right knee, bilateral hearing loss, and tinnitus, none of which VA has found to be residuals of his TBI.  The Veteran's ratings for these service-connected disabilities are not currently before the Board.  

During a VA treatment appointment on January 23, 2009, the Veteran reported memory, attention, concentration, and dizziness problems, but that he was only aware of his memory difficulties because his spouse informed him of them and he did not notice them prior to marrying her six years prior to the appointment (i.e., in 2003).  The treatment provider diagnosed the Veteran with a mild TBI and postconcussion syndrome.  

During a February 2009 VA treatment appointment, the Veteran's spouse reported the Veteran's cognitive symptoms as: memory problems such as misplacing items and needing several trips to retrieve forgotten ones, difficulty carrying on a conversation without forgetting what he was going to say, inability to return to a task once his train of thought was broken, perseveration of topics, difficulties in social situations (such as not understanding which topics are appropriate), inability to read maps or follow directions to get to new or familiar places, anxiety attacks, flattened affect or hyperemotional reaction, and difficulty remembering information or understanding directions.  The Veteran reported that he felt he had significant cognitive deficits.  

The Veteran underwent neuropsychological testing during a VA treatment appointment in April 2009.  His testing scores were suggestive of mild to moderate deficits in overall cognitive functioning.  All subtest scores were below average, with the most marked weakness in memory.  Those scores were: attention in the 8th percentile, immediate memory in the 7th percentile, delayed memory below the 1st percentile, visual spatial orientation in the 7th percentile, and language in the 23rd percentile.  The treatment provider found evidence of at least a mild cognitive impairment especially involving memory, mental flexibility, and sustained attention and opined that, although mood and stress issues might be contributing, it was highly likely that residual effects of the Veteran's TBI were contributing to cognitive deficits.  

The Veteran underwent a speech pathology evaluation during a VA treatment appointment in September 2009.  The treatment provider noted the Veteran to be well spoken, with occasional word finding problems in conversation.  Test results suggested the ability to learn and retain a limited amount of information for a short period of time, that repetition by itself was not beneficial to him, and that there was significant retroactive interference and proactive interference.  The provider's assessment was that the Veteran demonstrated seriously impaired verbal and visual memory abilities.  In addition, the Veteran and his spouse reported that he had trouble with executive functions, such as planning and organizing his activities, and in the area of social judgment.  

The Veteran was afforded a VA examination later in September 2009.  The examiner noted that the Veteran's TBI residuals had stabilized.  The Veteran reported his symptoms as headaches, migraine headaches, rare episodes of dizziness or vertigo that might be associated with migraine headaches, chronic sleep difficulty with sleeplessness, severe sleep difficulty with migraine headaches, frequent fatigue associated with headaches, malaise related to headaches, severe memory impairment, decreased attention, difficulty concentrating, difficulty with executive functions, light sensitivity with migraine headaches, hypersensitivity to sound or light with migraine headaches, occasional erectile dysfunction, and a history of panic attacks, anxiety, and irritability, but no weakness, paralysis, sensory changes, bowel or bladder problems, or problems with balance.  The Veteran's spouse reported that she felt the Veteran's memory difficulties to be slowly worsening.  The Veteran reported that he used a GPS for direction, a PDA, and a calendar on his computer, and that his supervisor at work recognized his problems with forgetfulness.  

On examination, the Veteran's muscle strength was normal, tone was normal, and there was no atrophy.  Sensory function was intact and gait was normal.  There was no other impairment of the autonomic nervous system.  Cranial nerves were normal.  There was no skin breakdown due to neurologic problems.  The Veteran was hypothyroid.  For the cognitive facets, the examiner found memory at level 3, judgment at level 2, social interaction at level 0, orientation at level 2, motor activity at level 0, visual spatial orientation at level 2, subjective symptoms at level 1, neurobehavioral effects at level 1, communication at level 0, and normal consciousness.  The examiner diagnosed the Veteran with a TBI with marked memory difficulty and mild to moderate difficulties with behavior and judgment.  

In a December 2010 addendum opinion, the September 2009 VA examiner added that the Veteran's TBI had resulted in significant problems with both visual and verbal memory and visuospatial skills, but no obvious physical motor manifestations.  In addition, the examiner opined that it would be very difficult to separate the Veteran's behavioral issues due to a psychiatric disorder from those due to his TBI.  

The Veteran was afforded an additional VA examination in August 2011.  The examiner noted that the Veteran's TBI residuals had stabilized.  The Veteran reported no history of seizures, balance and coordination problems, autonomic dysfunction, numbness, paresthesias, other sensory changes, weakness, paralysis, malaise, bowel or bladder problems, vision problems, decreased sense of taste or smell, or cranial nerve dysfunction.  He had a normal independent gait without an assistive device.  The Veteran reported his symptoms as headaches, occasional dizziness during migraines, sleep difficulties, low testosterone, vitamin D deficiency, a panic disorder, moderate memory impairment, difficulty concentrating, restlessness likely due to his panic disorder, erectile dysfunction, hypersensitivity to light and sound during migraines, and multinodular disease of the thyroid.  The examiner opined that, due to their onset 8 years after the TBI, the low testosterone, vitamin D deficiency, panic disorder, and worsening of the Veteran's sleep difficulties were not TBI residuals.  

On examination, the Veteran's reflexes, sensory function, strength, and muscle tone were normal and there was no atrophy.  There were no physical findings of gait abnormalities, imbalance or tremors, spasticity or rigidity, fasciculations, cranial nerve dysfunction, hearing problems, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.  The examiner found complex regional pain syndrome in the Veteran's left leg, that this was the most likely explanation of the Veteran's decreased left calf size, and that, because onset was in 2004, it was not related to his TBI.  The Veteran's mini mental status examination score was 28/30.  For the cognitive facets, the examiner found memory at level 2, judgment at level 0, social interaction at level 0, orientation at level 0, motor activity at level 0, visual spatial orientation at level 0, subjective symptoms at level 1, neurobehavioral effects at level 0, communication at level 0, and normal consciousness.  The examiner diagnosed the Veteran with a mild TBI and noted functional impact in the form of increased absenteeism, memory loss, decreased concentration, and difficulty following instructions.  

The Veteran underwent additional neuropsychological testing during a VA treatment appointment in October 2011.  His testing scores were suggestive of deficits in overall cognitive functioning.  All subtest scores were significantly low.  Those scores were: attention below the 1st percentile, immediate memory below the 1st  percentile, delayed memory below the 1st percentile, visual spatial orientation in the 1st percentile, and language in the 5th percentile.  The treatment provider found evidence of a decline in functioning since 2009, but that intellectual skills continued to be an area of relative strength, and that it was likely that the Veteran's TBI history was a key source of his cognitive deficits.  

The Veteran was afforded an additional VA examination in April 2013.  The examiner opined that the Veteran's migraine and tension headaches and his erectile dysfunction were TBI residuals.  The Veteran reported his symptoms as memory loss, headaches, and ringing in the ears.  The Veteran also reported that he had obtained a college degree in 2008 and was currently fully employed as a transportation security inspector for the Transportation Security Administration (TSA).  On examination of the cognitive facets, the examiner found memory at level 2, judgment at level 0, social interaction at level 0, orientation at level 0, motor activity at level 0, visual spatial orientation at level 1, subjective symptoms at level 0, neurobehavioral effects at level 0, communication at level 0, and normal consciousness.  With respect to the memory facet, the examiner noted that the Veteran reported forgetfulness and decreased concentration and attention.  With respect to the visual spatial orientation facet, the examiner noted that the Veteran occasionally gets lost in unfamiliar surroundings.  With respect to the subjective facet, the examiner noted that the Veteran's severe headaches caused him to miss work at least one or two times a month.  The examiner noted neuropsychological testing done on April 19, 2013, and said that the Veteran's IQ had reduced but there was overall relative stability in attention, memory, and language function, and improvement in visual spatial skills.  The examiner characterized the Veteran's overall cognitive impairment from his TBI on testing as moderate, especially with memory and recall.  

In a June 2013 statement, the Veteran's spouse reported that the Veteran had become much more introverted and combative with others outside of the family, that he was always on guard in public, that it was often impossible for him to remember things and had to return to the house at least once a day to retrieve forgotten items, that he did not know when to cease particular behaviors or conversation topics, that he had very few friendships, which he ascribed to not wanting to lose them like he lost some with whom he served in the military, and that he rarely spoke or smiled, was frequently obsessed with topics or things, and had panic attacks.  

In another June 2013 statement, one of the Veteran's supervisors at his job spoke of degradation in his cognitive abilities, including written and oral communication of inconsistent quality, excessive irritability in group settings, resulting in counseling for antisocial behavior, and inconsistent performance with regard to critical thinking and decisiveness.  The supervisor indicated that the Veteran continued to meet the performance standards for his position, but appeared to be getting progressively worse and might not meet those standards in the future.

In a third June 2013 statement, another of the Veteran's supervisors noted that he avoided voluntary participation in social situations, had shown reluctance to get involved in team-building exercises, routinely had memory issues affecting his work, sometimes forgot deadlines, forgot to complete day to day elements of his work or plan and organize, and sometimes lacked flexibility in adjusting to changes, becoming argumentative and rigid.  

The Veteran was afforded an additional VA examination in September 2013.  The examiner opined that the Veteran's headaches were TBI residuals.  On examination of the cognitive facets, the examiner found memory at level 3, judgment at level 1, social interaction at level 2, orientation at level 1, motor activity at level 0, visual spatial orientation at level 1, subjective symptoms at level 2, neurobehavioral effects at level 2, communication at level 2, and normal consciousness.  

With respect to the memory facet, the examiner noted that the Veteran's memory deficits hampered promotion opportunities at work and that he did not recall conversations at work or home and did not remember errands and destinations.  With respect to the judgment facet, the examiner noted the June 2013 statement from the Veteran's supervisor regarding inconsistency with conclusions and information processing.  With respect to the social interaction facet, the examiner noted that the Veteran was excluded from voluntary social interactions by his employer and was irritable and unpredictable at work.  With respect to the orientation facet, the examiner noted that the Veteran would lose focus of situations.  With respect to the visual spatial orientation facet, the examiner noted that the Veteran occasionally felt "turned around" in unfamiliar locations.  With respect to the subjective facet, the examiner noted the Veteran's reports of fatigability, irritability, headaches, and photosensitivity.  With respect to the neurobehavioral facet, the examiner noted that the Veteran's headaches frequently interfered with work productivity and that irritability, inflexibility, apathy, and unpredictability in communication and behavior interfered with work and social situations.  With respect to the communication facet, the examiner noted the June 2013 statement from the Veteran's supervisor that the Veteran's oral and written communication were frequently inconsistent.  

The examiner characterized the Veteran's overall cognitive impairment from his TBI on testing as moderate, especially with memory and recall.  The examiner diagnosed the Veteran with a mild TBI and opined that the Veteran's progressive cognitive deficits were quite likely related to his TBI and that mild TBIs often trigger migraines.  

As stated above, the Board denied increased ratings for the Veteran's TBI residuals in a January 2014 decision and the parties before the Court agreed in a JMR to vacate the Board's decision.  The parties' grounds for vacating the decision were that the Board did not adequately address the possibility that the Veteran's thyroid disorder might be a TBI residual and that VA inappropriately based its staged rating on the fact that the Veteran was diagnosed with a TBI on January 23, 2009 even though service connection was effective November 15, 2005.  Because VA has since granted service connection for the Veteran's hypothyroidism with multi-nodular goiters with a separate compensable rating, the first issue is moot.  The Board will address the second issue below.  

The Veteran was afforded an additional VA examination in November 2014, by the same examiner who performed the August 2011 VA examination.  The examiner opined that the Veteran's headaches were not TBI residuals.  On examination of the cognitive facets, the examiner found memory at level 2, judgment at level 0, social interaction at level 0, orientation at level 1, motor activity at level 0, visual spatial orientation at level 0, no subjective symptoms, no neurobehavioral effects, communication at level 0, and normal consciousness.  With respect to the memory facet, the examiner cited the April 2009 VA neuropsychological evaluation.  With respect to the orientation facet, the examiner noted that the Veteran was unable to name the day's date.  The examiner noted that a mini mental state examination did not note any significant cognitive impairment.  The examiner opined that a TBI is a stable injury and not progressive, so any increasing cognitive deficits were related to his hypothyroidism and not to the TBI.  The examiner also opined that the Veteran's hypothyroidism was not related to his TBI.  (As stated above, the Veteran's hypothyroidism has since been service connected as a separately compensable residual of his TBI.)  

In a July 2015 statement, the Veteran's spouse reported that his symptoms prior to 2009 included obsessiveness, memory loss (such as forgetting his keys), and sexual dysfunction.  

In an October 2015 addendum opinion, the November 2014 VA examiner found that he could not determine which of the Veteran's emotional/behavioral signs and symptoms were TBI residuals, as opposed to part of a comorbid mental disorder, without resorting to speculation.  

During a November 2015 VA neurology consultation, the treatment provider found that the Veteran did not appear to have significant cognitive impairment, that his short and long term memory were good, and that he followed abstract concepts and detailed directions well.  The provider noted that memory deficits in neuropsychological testing in 2009 and 2011 were significant in comparison to current performance, and that he had no trouble with orientation questions.   

The Veteran was afforded an additional VA examination in December 2015, by the same examiner who performed the September 2009 VA examination.  The examiner opined that the Veteran's TBI residuals included migraine headaches.  The Veteran reported headaches nearly every day and occasional severe migraines.  The Veteran reported he was able to maintain full-time employment because his supervisors made significant accommodations for his difficulties.  On examination of the cognitive facets, the examiner found memory at level 2, judgment at level 1, social interaction at level 1, orientation at level 1, motor activity at level 0, visual spatial orientation at level 0, subjective symptoms at level 1, neurobehavioral effects at level 0, communication at level 0, and normal consciousness.  With respect to the memory facet, the examiner noted that the Veteran's test score was a 21/30, missing 4/5 recent memory items, and the examiner cited the September 2009 speech pathology evaluation and October 2011 neuropsychological evaluation.  With respect to the judgment facet, the examiner cited the same past evaluations.  With respect to the social interaction facet, the examiner noted that the Veteran reported he had been told he spoke to people in a socially inappropriate manner and that medical records noted the Veteran spoke without a filter.  With respect to the orientation facet, the examiner noted that the Veteran missed the day's date but could identify the day of the week and used a calendar and lists to keep him on track.  With respect to the subjective facet, the examiner noted the Veteran's report of headaches, light and sound sensitivity, and tinnitus.  With respect to the neurobehavioral facet, the examiner noted that the Veteran denied difficulty, but notes suggested disinhibited behavior that, given that the Veteran remained employed, was not interfering at present.  The examiner found functional impact of the Veteran's TBI residuals in the form of moderate cognitive difficulties requiring workplace accommodation.  The examiner opined that the Veteran's headaches, cognitive dysfunction, and hypothyroid were likely related to his TBI.   

The Veteran was afforded an additional VA examination in June 2016, by the same examiner who performed the September 2009 and December 2015 VA examinations.  The examiner opined that the Veteran's TBI residuals included migraine headaches and mild cognitive impairment.  The Veteran reported headaches nearly every day and occasional severe migraines.  The Veteran reported he was able to maintain full-time employment because his supervisors made significant accommodations for his difficulties.  

On examination of the cognitive facets, the examiner found memory at level 3, judgment at level 1, social interaction at level 1, orientation at level 1, motor activity at level 0, visual spatial orientation at level 1, subjective symptoms at level 1, neurobehavioral effects at level 1, communication at level 0, and normal consciousness.  With respect to the memory facet, the examiner noted that the Veteran's test score was a 21/30, missing 4/5 recent memory items, and the examiner cited the September 2009 speech pathology evaluation and October 2011 neuropsychological evaluation.  With respect to the judgment facet, the examiner noted difficulty at work and cited psychiatry notes in medical records.  With respect to the social interaction facet, the examiner noted irritability.  With respect to the orientation facet, the examiner noted that the Veteran routinely missed the date.  With respect to the visual spatial orientation facet, the examiner noted that the Veteran needed a GPS for all driving.  With respect to the subjective facet, the examiner noted the Veteran's report of headaches, light and sound sensitivity, and insomnia.  With respect to the neurobehavioral facet, the examiner noted irritability.  The examiner found that the Veteran's TBI residuals included neurogenic bladder, endocrine dysfunction, headaches, migraine headaches, a mental disorder, and a recent diagnosis of sleep apnea.  The examiner found functional impact from the Veteran's TBI in the form of memory impairment requiring assistance and accommodations at work, as well as frequent migraines resulting in one or two absences per month.  The examiner opined that he could not distinguish between mild TBI and psychiatric conditions as the cause of the Veteran's cognitive and behavioral difficulties without resort to speculation.

With regard to the period from 2005-2009, the June 2016 VA examiner retrospectively opined that, based on statements from the Veteran's spouse and 2009 neuropsychological testing that documented significant cognitive difficulties, the Veteran's significant cognitive difficulties present in 2009 were more likely than not also present from 2005-2009.  

The Veteran was afforded a VA psychological examination in July 2016.  The July 2016 VA examiner was able to differentiate the symptoms of the Veteran's panic and neurocognitive disorders: the panic symptoms were anxiety, panic attacks, and obsessive rituals, whereas the neurocognitive symptoms were impaired memory and concentration.  On examination, the Veteran's attention and concentration were grossly intact, but he had problems with serial seven subtractions from 100.  As for his memory, he was only able to remember one of three words after a short delay during this evaluation, but was able to identify the three most recent presidents.  The examiner opined that, by itself, the Veteran's neurocognitive disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Under the General Rating Formula for Mental Disorders, this would warrant a 30 percent rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).  

Although the Veteran is currently service-connected for TBI residuals on and after November 15, 2005, he was not afforded a VA examination specific to TBI residuals until September 2009.  In their JMR to the Court, the parties found that it was inappropriate for VA to deny an increased rating prior to January 23, 2009 solely based on the fact that a TBI was not diagnosed until that date.  The November 2014 VA examiner found that a TBI is a stable injury and not progressive.  The June 2016 VA examiner opined that it was more likely than not that the Veteran's symptoms from 2005 to 2009 were the same as from 2009 on.  Absent any indication that the Veteran's TBI residuals were significantly less severe prior to January 23, 2009 than they have been since that date, the Board finds that, affording the Veteran the benefit of the doubt, his disability rating for TBI residuals should be the same prior to January 23, 2009 as on and after that date.  

The question, then, is whether there is any basis on which to grant a rating in excess of 70 percent for the Veteran's TBI residuals at any point during the period on appeal.  The rating schedule for cognitive impairment and subjective symptoms only allows for one rating in excess of 70 percent: 100 percent, if any of the facets of cognitive impairment are at the total level.  The social interaction, subjective, and neurobehavioral facets do not include a total impairment level.  None of the examiners who have evaluated the Veteran's TBI residuals over the period on appeal have found that the motor or consciousness facets have been at anything other than a normal level of functioning, that the judgment, orientation, visual spatial orientation, and communication facets have exceeded level 2, or that the memory facet has exceeded level 3.  

The Veteran's treatment records also do not support a finding of total impairment based on any of the cognitive facets.  The Board notes that the October 2011 VA neuropsychological evaluation found the Veteran to be below the 1st percentile in both immediate and delayed memory, but the June 2016 VA examiner specifically cited that evaluation as a basis for his finding that the Veteran's memory was impaired to level 3.  For that reason, those October 2011 results are not a basis for a finding of severe memory impairment at the total level.  

The Board has considered the Veteran's lay statements as well as those of his spouse and supervisors.  The Veteran and other lay people are competent to report their own observations with regard to the symptoms of the Veteran's TBI residuals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements is incompatible with the ratings already existing or assigned in this decision.  The Board notes the Veteran's report in the September 2009 VA examination that his memory impairment is severe, but the rating criteria for memory impairment as a TBI residual specifically require objective evidence on testing of severe impairment.  Because objective testing has not found the Veteran's memory impairment to be severe, a total rating based on memory impairment is not warranted.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's TBI residuals.  The evidence does not show any physical or emotional/behavioral residuals of the Veteran's TBI that are not already separately service-connected or any ground for special monthly compensation other than that already granted.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.  
  
For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by the 70 percent criteria throughout the period on appeal.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is in favor of that rating, and the Veteran's claim must be granted in part and denied in part accordingly.  38 C.F.R. § 4.3.  

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Indeed, the most recent VA examinations indicate that the Veteran continues to work full-time.  


ORDER

Entitlement to a schedular rating of 70 percent, but no more, for residuals of a TBI is granted from November 15, 2005 to January 22, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a schedular rating in excess of 70 percent for residuals of a TBI on and after January 23, 2009 is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


